--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Business Agreement
 
This Business Agreement is made on November 11, 2011 in Beijing, P.R.C. by and
between:
 
VelaTel Global Communications Inc. (“VelaTel”)
Address: 12656 High Bluff Drive, Suite 155, San Diego, California 92130 USA
 
Aerostrong Company Limited (“Aerostrong”)
Address: Aerospace Technology Building, No. 16 Fucheng Road, Beijing, PRC.
 
VelaTel and Aerostrong are each referred to as a “Party” and together as the
“Parties.”
 
WHEREAS:
 
A.  
VelaTel is in the business of designing, building, deploying and operating high
speed wireless broad band telecommunications networks in key markets throughout
the world.  VelaTel has technical expertise, sales, marketing, customer support,
relationships with equipment vendors and access to vendor and institutional
financing (collectively “VelaTel Resources”).

 
B.  
Aerostrong is a subsidiary of China Aerospace Science and Technology Group (the
“Group”) that specializes in information industry service. Aerostrong holds a
License for Value-added Telecom Service Business (“ISP License”, see Annex 1 to
this Agreement), by which Aerostrong is authorized to provide VSAT business
nationwide and internet access service in 18 major cities in the People’s
Republic of China (“PRC”).

 
C.  
Aerostrong is a well-known system integration service provider with system
integration certification and other certifications issued by relevant government
authorities. Aerostrong has extensive and successful experience in system
integration, with customers in various industries throughout the PRC, and an
annual turnover of more than RMB150 million.

 
D.  
Aerostrong has the ability to obtain approval from appropriate government
agencies in the PRC to use radio frequency spectrum in the 1.8GHz and 3.5GHz
bandwidth and other relevant bandwidth, and has special authorizations from the
Group, including but not limited to concessions and other authorizations for the
deployment of internal broad band access networks.

 
E.  
The Parties wish to cooperate with each other, and to define the rights and
obligations of each Party pursuant to the terms set forth below.

 
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT
 
1. Overview of Project Structure
 
1.1 VelaTel shall implement the cooperation with Aerostrong through an
indirectly owned subsidiary company in Beijing (“New Co”).  New Co is a
technical service company, engaged mainly in the business of telecom service
related technology development, consulting, design, deployment management, and
operation management.
 
1.2 Aerostrong shall, pursuant to relevant PRC laws and regulations, carry out
telecom service business that is covered by its ISP license (excluding the VSAT
business) and future telecom business related licenses (collectively “Telecom
Licenses”).  After the service agreement is signed with New Co, Aerostrong shall
not authorize any third party to use its Telecom Licenses (except for
Aerostrong’s parent company and the Group).
 
1.3 Aerostrong shall sign a set of agreements with New Co for the implementation
of projects to be agreed by both Parties (“Projects”), and to exclusively
contract New Co for the provision of design, deployment management, operation
management, and other services for the Projects (collectively the “Service
Agreement”).  New Co and/or VelaTel shall pay capital expenditures, operating
expenditures and other negative cash flow in connection with the Projects, and
shall arrange financing for the Projects.  The revenue generated from the
Projects shall be used in priority to reimburse New Co and/or VelaTel for any
amount paid by either of them, and to repay any financing arranged by New Co
and/or VelaTel.  Aerostrong and New Co shall share the profit generated from
Telecom Business, the method and percentage of such profit sharing shall be
stipulated in the Service Agreement.  The validity term of the Service Agreement
shall be no less than 15 years.
 
1.4 VelaTel shall provide financing to New Co and Aerostrong for the Projects,
and shall assist New Co and/or Aerostrong to obtain vendor financing or other
third-party financing.
 
1.5 Where Aerostrong and New Co’s Projects need fiber connection for data
transportation of its Telecom Business, VelaTel shall provide to Aerostrong
and/or New Co access to the 34,000 km nationwide fiber optics network of which
VelaTel has exclusive access rights, provided that relevant fees shall be paid
to the Fiber Network operation company.
 
1.6 VelaTel shall provide to New Co its resources concerning the design,
planning and engineering works of wireless broadband network in 29 major cities
throughout China (including Beijing, Shanghai, Guangzhou and other cities, a
complete list the cities see Annex 2 to this Agreement）.
 
2. Telecom Business and Contemplated Projects
 
2.1 The telecomm business for which Aerostrong is to cooperate with New Co shall
cover all the business that is permitted by Aerostrong’s Telecom Licenses, and
other related business (collectively “Telecom Business”), which mainly includes
wireless and wired broadband network access, special network access, cloud
computing, application service, content service and integrated solutions.
 
2.2 Aerostrong has been authorized by Beijing Shenzhou Software Technology Co.
Ltd, a subsidiary of the Group, to plan and deploy an internal broadband network
and application platform for the Group (“Commercial Network”).  The Commercial
Network will cover the companies, research institutions and other entities in
the Group.  The Commercial Network will include an electronic platform for human
resources administration and financial management of the Group, and various
application services. The main target customers of the Commercial Network are
all of entities of the Group, their customers and suppliers, and their
employees, and external users. The preliminary estimated total investment is 200
million RMB, and the investment for phase 1 is 50 million RMB. The Commercial
Network will use appropriate spectrum (1.8GHz, 2.4GHz, 3.5GHz, 5.8GHz, etc.),
and Aerostrong will apply to relevant government authority for the use of
relevant spectrum based on market needs.
 
2.3 Aerostrong shall use its resources and advantages to jointly with New Co
develop markets from local government and industrial administration agencies,
and to obtain contracts for the deployment and operation of broadband networks,
such as the integrated information management network on the Changjiang River
and the Xijiang River, and the intelligent traffic management platform in
Guangxi Autonomous Region. New Co shall assist Aerostrong to explore such
opportunities.
 
2.4 New Co shall be the exclusive contractor to provide service to Aerostrong
for the Telecom Business. Where a special qualification or expertise is required
for any kind of service, New Co shall sub-contract such service to a qualified
third party.  If Aerostrong has the qualification or expertise for providing
such service, New Co shall sub-contract such service in priority to Aerostrong
under the same conditions.
 
 
 

--------------------------------------------------------------------------------

 
3. Cooperation between Aerostrong and New Co
 
3.1 New Co and Aerostrong shall jointly formulate a Telecom Business Development
and Implementation Plan.  During implementation of the plan, Aerostrong shall
obtain necessary licenses from relevant government authorities for conducting
the planned business.  Aerostrong shall, by using its resources, obtain
government contract opportunities for New Co and itself.
 
3.2 New Co shall, during the provision of service to Aerostrong, strictly comply
with Chinese laws, regulations and policies, especially those on internet
security, information security and national security.  If New Co violates those
laws, regulations and policies, it shall be responsible for relevant loss it
caused.  Aerostrong shall have the right to supervise the quality and content of
New Co’s service to ensure New Co’s lawful operation.
 
3.3 To facilitate market development of the Projects, Aerostrong agrees to
establish an independent department - Telecommunication Business Department. The
staffing and operation details of Telecommunication Business Department shall be
specified in the Service Agreement.
 
3.4 The Parties shall make proper arrangement on revenue collection, financial
control and other aspects to ensure the repayment of New Co’s financing and
payment of service fees for the Projects, the details of which shall be
specified in the Service Agreement.
 
4. Follow-up Actions
 
4.1 After the signing of this Agreement, the Parties shall jointly form a
working group to promote the implementation of this Agreement. The working group
shall consist of core management and technical staff of each Party, with Mr.
Hongye Luo to be the team leader of VelaTel, and Mr. Fengjiang Qi to be the team
leader of Aerostrong.
 
4.2 After the signing of this Agreement, VelaTel shall start with the formation
and/or change of registration of New Co, and endeavor its best efforts to
complete such work by the end of November 2011.
 
4.3 During the course of Telecom Business, if radio frequency spectrum is
needed, Aerostrong shall apply for such spectrum as soon as possible, and
endeavor its best efforts to obtain the approval from the relevant government
agency in the shortest time.
 
4.4 After the signing of this Agreement, the Parties shall start the drafting
and negotiation of the Service Agreement, the signing of which shall take place
by the end of December 2011.
 
5. Confidentiality
 
5.1 The confidential information in this Agreement includes any information
obtained by one Party from the other Party or its affiliated company, during the
execution and performance of this agreement, regarding its business, operation
and marketing, technology etc., or any document which the disclosing party has
taken confidential measures or marked as ”Confidential”.
 
5.2 Both Parties guarantee that the confidential information shall only be used
for the purpose related to this Agreement.  Without the other Party’s written
consent, neither Party shall disclose, publish, sell or transfer the
confidential information in any way.
 
5.3 Either Party’s disclosure of confidential information according to the
requirements of law or relevant supervision authority shall not be considered as
breach of confidentiality obligation.
 
5.4 The confidentiality obligation of both Parties shall continue to be valid
during the term of this agreement and continue for two years after this
Agreement is terminated.
 
 
 

--------------------------------------------------------------------------------

 
6. Others
 
6.1 Each Party shall bear its own expense arising from the execution and
performance of this Agreement unless it is otherwise provided in this Agreement.
 
6.2 The Annexes to this Agreement are an integral part of this Agreement.
 
6.3 For matters that are not addressed in this Agreement, shall be specified in
the Service Agreement through discussion by the Parties.
 
6.4 This Agreement is executed in both the English and Chinese language, with
the two language versions have the same effect.
 
6.5 This Agreement shall come into effect from the date that both Parties’
authorized representatives sign on this Agreement.
 
This Agreement has been signed by the authorized representatives of each Party
on the date indicated above.
 


 
VelaTel Global Communications, Inc.
 
 /s/ Colin Tay            
 
Authorized representative：
 
Colin Tay
 
Title: President
 


 
Aerostrong Company Limited
 
 /s/ Zhiyong Zhang         
 
Authorized representative：
 
Zhiyong Zhang
 
Title: General Manager
 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX 1 TO BUSINESS AGREEMENT BETWEEN VELATEL AND AEROSTRONG
ISP LICENSE OF AEROSTRONG
 
 
[annex1-1.jpg]
 
 
 

--------------------------------------------------------------------------------

 


 
ANNEX 1 TO BUSINESS AGREEMENT BETWEEN VELATEL AND AEROSTRONG
ISP LICENSE OF AEROSTRONG
 
 
[annex1-2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX 2 TO BUSINESS AGREEMENT BETWEEN VELATEL AND AEROSTRONG
29 PRC CITIES WHERE VELATEL HAS PERFORMED ENGINEERING WORK
 
Beijing
Haikou
Shanghai
     
Changchun
Hangzhou
Shenyang
     
Changsha
Jinan
Shenzhen
     
Chengdu
Kunming
Shijiazhuang
     
Chongqing
Lanzhou
Taiyuan
     
Dalian
Nanchang
Wuhan
     
Fuzhou
Nanjing
Xi’an
     
Guangzhou
Nanning
Xiamen
     
Guiyang
Ningbo
Zhengzhou
     
Ha’erbin
Qingdao
 